Citation Nr: 1646327	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor children.


REPRESENTATION
 
Appellant represented by:  Judith M. O'Donohoe, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Veteran, and Veteran's father



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from January 1991 to December 1994.  The appellant is the Veteran's ex-spouse from whom he has been legally divorced since July 2006.  The appellant's appeal is presented on behalf of the parties minor children who are in her custody.

This matter comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 decision of the Des Moines, Iowa Regional Office (RO) that denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.

In October 2014 the appellant testified before the Board.  A transcript from that hearing is included in the claims file.  

In June 2015, the Board issued a decision which has since been vacated.  

The Board remanded the claim in January 2016 so that the Veteran could be given the opportunity to present testimony before a Veterans Law Judge.  

In May 2016, the Veteran testified before the Board.  A transcript from that hearing is included in the claims file.  

The Veteran and the appellant have waived the right to a third hearing in this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the Veteran may be apportioned as may be prescribed by VA.  38 U.S.C.A. § 5307 (West 2014).

In August 2010 and September 2011 apportionment decisions, the RO denied the appellant's claim on behalf of her minor children because it determined an apportionment would be a hardship on the Veteran.  

The only financial status reports in the file are dated in 2010, from both the Veteran and appellant, and an additional financial status report dated in 2011.  

In December 2015 statement, the appellant indicated that her medical insurance for his children changed and, therefore, her financial situation had also changed. 

During a May 2016 hearing, the Veteran testified that he was sent the wrong financial status report form, and that he has not had the opportunity to complete the correct form. 

As the Veteran and appellant's financial situations appear to have changed since the most recent financial status reports from more than five years ago, the Board finds that the claim must be remanded to obtain an updated financial status reports.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) and request that she complete it showing all of her income and expenses.  The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

2.  The RO must send the Veteran a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award)  and request that he complete it showing all of his income and expenses.  The significance of his compliance with this request should be explained, to specifically include advising him that failure to cooperate may result in an adverse determination.

3.  After the development requested has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and Veteran.  After the appellant and the Veteran have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________
NATHANIEL J. DOAN
Veterans Law Judge
Board of Veterans' Appeals


__________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals



__________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

